Exhibit 12.1 Home Properties, Inc. Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (Amounts in thousands of dollars) Year Ended December 31, Earnings: Income from continuing operations Plus: Fixed charges (from below) Amortization of capitalized interest Less: Interest capitalized Earnings (A) Fixed charges: Interest expense, net of losses from early extinguishment (1) Rentals (2) Capitalized interest Fixed Charges (B) Preferred dividends, including redemption costs - Combined Fixed Charges and Preferred Dividends (C) Ratio of Earnings to Fixed Charges (A / B) Ratio of Earnings to Fixed Charges and Dividends (A / C) (1) Interest expense includes interest expense of continuing and discontinued operations. (2) Interest component of operating leases for office space and office equipment is estimated at 33% of total lease payments, which represents a reasonable approximation of the appropriate interest factor.
